Name: 88/1/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1987 to 1991) submitted by France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  fisheries;  environmental policy
 Date Published: 1988-01-07

 Avis juridique important|31988D000188/1/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1987 to 1991) submitted by France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic) Official Journal L 004 , 07/01/1988 P. 0017 - 0018*****COMMISSION DECISION of 11 December 1987 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1987 to 1991) submitted by France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic) (88/1/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 4 thereof, Whereas on 30 April 1987 the French Government forwarded to the Commission a multiannual guidance programme for aquaculture and the provision of protected marine areas, hereinafter referred to as 'the programme'; whereas on 18 August 1987 it forwarded the latest additional information concerning the programme; Whereas the aim of the programme is substantial development of aquaculture in France, mainly in sea water but also in fresh water; whereas, in addition to the expansion of traditional shellfish farming, provision is also made for diversification to many new species, particularly in sea water; whereas investments of approximately 230 million ECU are estimated to be necessary for the completion of the programme; Whereas, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme meets the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas, however, it is an ambitious programme the completion of which could come up against technical difficulties, in particular for oyster farming and the new species of seawater fish concerned, or commercial difficulties in particular as regards Salmonidae; whereas special attention should be given to the technical practicability and economic profitability of the investments planned; Whereas integrated development operations relating to the aquaculture sector are at present being planned in the French overseas departments; whereas approval of that part of the programme relating to those departments should be partly deferred; Whereas the aquaculture sector is developing in a commercial environment, a feature of which is the development of international competition; Whereas the development of the market for Salmonidae could entail the need to adjust the objectives laid down for the production of salmon and trout; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for aquaculture and the provision of protected marine areas (1987 to 1991), as forwarded by the French Government on 30 April 1987 and as last supplemented on 18 August 1987, is hereby approved subject to the conditions set out in this Decision. Article 2 1. Very great caution must be exercised in assessing investment projects, and in particular those relating to non-traditional types of cultures, in order to ensure their long-term technical practicability and economic profitability. 2. Priority should be granted for the improvement of the health conditions of oyster farms. 3. The programme's objectives concerning the production of trout and salmon must be reviewed where major changes take place on the market for Salmonidae. 4. For that part of the programme relating to the French overseas departments, this Decision shall take effect for 1987 only. Article 3 This Decision is without prejudice to any Community financial aid to individual investment projects. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7.